In the Supreme Court of Georgia


                                     Decided:     July 6, 2015


         S15Y1199. IN THE MATTER OF S. CARLTON ROUSE.

      PER CURIAM.

      This disciplinary matter is before the Court on the Petition for Voluntary

Discipline filed by Respondent S. Carlton Rouse (State Bar No. 003583) after

the Investigative Panel of the State Bar found probable cause that he violated the

Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d), and directed the

Office of the General Counsel to file a Notice of Discipline for a Review Panel

reprimand. Prior to the filing of the Notice of Discipline, Rouse filed his

petition and requests the imposition of no greater discipline than a Review Panel

reprimand.

      In his petition Rouse admits that he was retained to represent a client and

took the case on a contingency basis with the agreement that out-of-pocket

expenses would be billed separately. The client was unable to pay the fees

Rouse incurred in filing pleadings, paying court reporters, etc. The client

eventually asked Rouse to return his file and withdraw as counsel from the case.

Rouse admits that he did not do so until two months later. He states that the
client never reimbursed him for the fees and costs, and he subsequently sued the

client in Magistrate Court, obtained a judgment, but never took steps to collect

on the judgment. Rouse admits that he could have handled the matter with his

client more effectively by returning his file immediately and filing a withdrawal.

      The State Bar responds that Rouse did not admit to violating any specific

Bar Rule, but that the facts and conduct he admits are in violation of Bar Rule

1.16 (d), the maximum punishment for which is a public reprimand. The State

Bar notes in mitigation of discipline that Rouse has no prior disciplinary history

and has displayed a cooperative attitude in these proceedings. It recommends

that the Court accept his petition for voluntary discipline and order that he

receive a Review Panel reprimand.

      Having reviewed the petition and response, we agree that imposition of

a Review Panel reprimand is the appropriate sanction in this matter, and we

therefore accept the petition for voluntary discipline. Accordingly, the Court

hereby orders that Rouse receive a Review Panel reprimand in accordance with

Bar Rules 4-102 (b) (4) and 4-220 (b) for his violation of Bar Rule 1.16 (d).

      Petition for voluntary discipline accepted. Review Panel reprimand. All

the Justices concur.


                                        2